Citation Nr: 1429031	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for bilateral knee disability, claimed as bilateral leg pain, to include as secondary to service-connected bilateral tinea pedis, or feet disability.

3. Entitlement to service connection for a foot disorder other than tinea pedis, claimed as painful swollen feet, pes planus, and ingrown toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to April 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated November 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This matter was remanded for further development in March 2011.  During the pendency of the appeal, service connection for tinea pedis of both feet was granted by way of a rating decision in September 2012.  However, the Veteran still has foot disorder(s) other than tinea pedis which remains on appeal.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are not pertinent to the present appeal or are duplicative of the evidence in the paper file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a new VA examination in connection with her low back, bilateral knee/leg disability, and foot disorder claims.  Although the Veteran was afforded a VA examination in June 2011 with respect to those claims, she was 6 months pregnant at the time of her examination, and therefore, unable to partake in performing all necessary tests (e.g. X-ray studies).  Thus, her pregnancy may not have yielded results that most accurately depicts her current disability picture.  The Board further notes that the examiner opined that the Veteran's bilateral knee disiability was less likely than not related to service and more likely related to the Veteran's "body habitus" (or physique/body type).  Furthermore, we note that the examiner must consider the remaining foot disorders (other than tinea pedis) and distinguish the conditions and symptomatology from the service-connected tinea pedis for purposes of clarifying which foot disorder remains on appeal.  It is noted that the Veteran's pes planus, as noted on the entrance examination in January 1998, is a preexisting disability, thus an aggravation opinion must be sought.

Thus, a new examination and medical opinion is ordered. 

Prior to ordering any examination, any relevant outstanding medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of her back disorder, claimed as lumbar strain.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, her post-service medical records, and all lay statements.  

*Does the Veteran have a current disorder of her back?  List the diagnosis/diagnoses.

*Is it at least as likely as not (50 percent or greater probability) that any current back disorder(s) had its onset in service or is related to any event or episode of service?  Note the complaints of recurrent back pain in service.

*Does the Veteran have arthritis in her low back?  If so, when is the estimated time of onset of either arthritis, if identified, or any back disorder found?

2. The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of her bilateral knee/leg disorder, diagnosed as patellofemoral syndrome.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, her post-service medical records, and all lay statements.  

*Is it at least as likely as not (50 percent or greater probability) that the bilateral knee/leg disorder had its onset in service or is related to any event or episode of service?  Note the complaints of knee pain in service.

*Is it at least as likely as not (50 percent or greater probability) that the bilateral knee/leg disorder(s) is the result of, caused, or aggravated by the Veteran's service-connected feet disability, or back disability?

3. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any and all foot disorders found to be present, to consider pes planus, ingrown toenail, and painful, swollen feet.  All indicated studies should be performed. 

*Other than tinea pedis, the Veteran have another foot disorder that is the underlying pathology for painful, swollen feet and ingrown toenails?  Is it at least as likely as not that any such disorders had its onset in service or is related to any event in service?  

*Is it as least as likely as not that the Veteran's preexisting pes planus was aggravated (permanent worsening) by service beyond natural progression?  Was any congenital disease of the feet aggravated by a superimposed disease or injury during service?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



